Case 19-20122       Doc 41     Filed 12/14/20      Entered 12/14/20 11:11:15         Page 1 of 5




                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                             HARTFORD DIVISION
_______________________________________
IN RE:                                   :   CASE NO.: 19-20122 (JJT)
                                         :
ANANDKUMAR B. SHAH and                   :   CHAPTER 7
KRISHNABEN SHAH                          :
                                         :
                  Debtors.               :   DECEMBER 14, 2020
_______________________________________  :

         FINAL APPLICATION FOR ALLOWANCE OF COMPENSATION AND
            REIMBURSEMENT OF EXPENSES BY COUNSEL TO TRUSTEE

        Law Offices of Jeffrey Hellman, LLC (the “Applicant”) seeking final compensation and

reimbursement of expenses incurred as counsel to Anthony S. Novak, Chapter 7 Trustee for the

Estate of Anandkumar B. Shah and Krishnaben Shah (the “Trustee”), pursuant to 11 U.S.C. §331,

respectfully represents:

        The Applicant is a professional limited liability company consisting of one (1) attorney,

which specializes in the field of commercial litigation and bankruptcy, and has been in existence for

over eight (8) years. The sole member of this firm serves on the executive committee of the Federal

Practice Section and the Commercial Law and Bankruptcy Section of the Connecticut Bar

Association, and has spoken at seminars and national organizations on the topics of bankruptcy law.

 The services in this case were performed primarily by Jeffrey Hellman, principal in the office who

has thirty-four (34) years of experience and thirty-one (31) years of bankruptcy experience.

        Anthony S. Novak is the duly appointed Chapter 7 Trustee for the Estate of Anandkumar B.

Shah and Krishnaben Shah. On November 7, 2019, the Trustee filed an application to retain the

Applicant (Doc. 19) and the Court approved it on December 6, 2019 (Doc. 29).

        No agreement or understanding exists between the Applicant and any other person for the

sharing of compensation received or to be received for services rendered in or related to this matter.
Case 19-20122       Doc 41     Filed 12/14/20     Entered 12/14/20 11:11:15          Page 2 of 5




 The Applicant will not, in any form, share or agree to share, compensation for services with any

person or entity, nor will the Applicant share in the compensation of any other person or entity

rendering services in this case, except as so provided by Bankruptcy Rule 2016.

                                       I. INTRODUCTION

        1.     This Final Application for Allowance of Compensation and Reimbursement of

Expenses by Counsel to the Trustees (the “Application”) is made for the period from April 30,

2020 through November 4, 2020 (the “Application Period”), during which time the Applicant

represented the Trustee concerning preference claims in which the Trustee sought to avoid and

recover preferential transfers of the Debtor’s property made to or for the benefit of certain

defendants.

        2.     In accordance with this Court’s December 6, 2019 order (Doc. 29) approving the

Trustee’s application to retain Applicant, this Application seeks compensation based on one-third

(1/3) of any recovery, plus reimbursement of costs and disbursements.

        3.     Appended hereto as Exhibit A are the daily time records for the Applicant’s

services performed during the Application Period. These daily time entries were maintained in

six-minute intervals and were recorded contemporaneously by the attorney employed by the

Applicant.

        4.     As required by the Official Guidelines of the Office of the United States Trustee,

below is a summary of the time expended during the Application Period involving the litigation and

settlement of a matter concerning the recovery of money for the Estate.

                                          II. SUMMARY

        5.     The Applicant provided litigation services to the Trustee by filing, on April 24,

2020, adversary proceeding #20-02007 entitled Anthony S. Novak, Chapter 7 Trustee of the



                                                  2
Case 19-20122        Doc 41     Filed 12/14/20     Entered 12/14/20 11:11:15         Page 3 of 5




Estate of Anandkumar B. Shah and Krishnaben Shah v. Ashok Shah (the “Adv. Pro. 20-02007”).

Adv. Pro. 20-02007 sought to avoid and recover preferential transfers of the Debtor’s property

totaling $10,644.00 made to or for the benefit of the Defendant Shah. The Applicant drafted and

filed the complaint; communicated with opposing counsel by telephone; coordinated payment to the

Trustee of the full claim amount; and. communicated with the Trustee about dismissal of Adv. Pro.

20-02007. As appears from Exhibit A, the Applicant has expended a total of 0.70 hours on services

involving litigation of Adv. Pro. 20-02007 resulting in full recovery of $10,644.00 for the benefit of

the Estate.

        6.       The Applicant also provided litigation services to the Trustee by filing, on May 4,

2020, adversary proceeding #20-02010 entitled Anthony S. Novak, Chapter 7 Trustee of the

Estate of Anandkumar B. Shah and Krishnaben Shah v. Jayesh Patel (the “Adv. Pro. 20-02010”).

Adv. Pro. 20-02010 sought to avoid and recover preferential transfers of the Debtor’s property

totaling $10,000 made to or for the benefit of the Defendant Patel. The Applicant reviewed

documents; corresponded by email seeking Defendant Patel’s address; drafted and filed the

complaint; communicated with the Trustee, Defendant Patel; and Defendant Patel’s counsel; and,

filed a motion for default against Defendant Patel. As appears from Exhibit A, the Applicant has

expended a total of 2.10 hours on services involving litigation of Adv. Pro. 20-02010.

        7.       In regards to the Adv. Pro. 20-02010, the Applicant negotiated, drafted and finalized

a Settlement Agreement (Exhibit A of Doc. 26 in Adv. Pro. 20-02010), approved by this Court on

December 9, 2020, successfully resulting in a settlement in favor of the Estate in the amount of

$7,500.00. As appears from Exhibit A, the Applicant has expended 1.00 hours on services

concerning settlement of the Adv. Pro. 20-02010 resulting in recovery of $7,500.00 for the benefit

of the Estate.



                                                   3
Case 19-20122       Doc 41     Filed 12/14/20      Entered 12/14/20 11:11:15          Page 4 of 5




                                 III. APPLICATION REQUEST

       8.      This Application seeks compensation for services from April 30, 2020 through

November 4, 2020. The Applicant has maintained contemporaneous time records which indicate

the name of the attorney working on the matter, the time spent working on a particular issue, and the

nature of the work performed. As appears from Exhibit A, the Applicant has expended a total of

3.80 hours during the Application Period in the performance of the Applicants duties as counsel to

the Trustee.

       9.      In accordance with this Court’s Order Authorizing Appointment of Attorney (Doc.

29), this Application seeks compensation based on one-third (1/3) of any recovery, plus

reimbursement of costs and disbursements. Thus, Applicant seeks compensation based on

one-third (1/3) recovery of $10,644.00 in Adv. Pro. 20-02007 and of $7,500.00 in Adv.

Pro. 20-02010, which is $3,549.00 and $2,500.00 respectively.

       10.     As appears from Exhibit A, Applicant advanced $36.40 during the Application

Period for payment for service member status verification of Defendant Patel as a requirement for

filing of the motion for default. Accordingly, Applicant requests reimbursement for the expense of

$36.40 (see Exhibit B) made during the Application Period.

       11.     The Applicant submits that all time spent during the Application Period was

necessary and in the best interest of the Estate. The Applicant submits that its fees incurred during

the Application Period are reasonable. The Applicant has shared this Final Application for

Allowance of Compensation and Reimbursement of Expenses with the Trustee, who has in turn

approved of its submission to the Court.




                                                  4
Case 19-20122        Doc 41    Filed 12/14/20     Entered 12/14/20 11:11:15         Page 5 of 5




          WHEREFORE, it is respectfully requested that the Court authorize and allow the

Applicant a final award of compensation for services rendered to the Trustee during the Application

Period in the sum of $6,049.00 in fees, to be paid as compensation based one-third (1/3) of the

recoveries in Adv. Pro. 20-02007 and Adv. Pro. 20-02010, together with reimbursement of

costs and disbursements of $36.40 for total compensation of $6,085.40 upon the Court’s approval of

this Final Fee Application and grant the Applicant such further relief as the Court deems just and

proper.



          Respectfully submitted on December 14, 2020.


                                       THE APPLICANT,
                                       LAW OFFICES OF JEFFREY HELLMAN, LLC


                               By:     /s/ Jeffrey Hellman
                                       Jeffrey Hellman (ct04102)
                                       Law Offices of Jeffrey Hellman, LLC
                                       195 Church Street, 10th Floor
                                       New Haven, CT 06510
                                       Tel.: 203-691-8762
                                       jeff@jeffhellmanlaw.com
                                       Its attorney




                                                  5
